DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ONeil (US 3609982) in view of Longsworth (US 2011/0219810).
In regard to claim 4, ONeil teaches a hybrid expander (see all figures, including Figure 2) producing refrigeration at cryogenic temperatures (column 1, line 15), the hybrid expander comprising: 
a first stage expander (at least 60, 80, 66, 69; hereafter referred to as 66 for simplicity) having a warm end (region of 60) and a cold end (near 81 or 82), wherein the first stage expander (66) comprises:
a first cylinder (60, 61) having a warm displaced volume (80) at the warm end (region of 60) of the first stage expander (66) and a cold displaced volume (81 or 82) at the cold end (near 81 or 82) of the first stage expander (66); and 
a displacer (66, 67) reciprocating in the first cylinder (60, 61);
a cold stage expander (68, 71, 83, 62; hereafter referred to as 68’ for simplicity) comprising:
a second cylinder (62) connected to the first cylinder (60, 61) and having a cold displaced volume (83) at a cold end (near 83) of the cold stage expander (68’), wherein the first cylinder (60, 61) has a larger diameter than the second cylinder (62); and 
a piston (68) reciprocating in the second cylinder (62) between the cold displaced volume (82) of the first stage expander (66) and the cold displaced volume (83) of the cold stage expander (68’); 

a drive mechanism (85-88, 24, 23) for reciprocating the displacer (66, 67) and piston (68) together between the warm displaced volume (80) of the first cylinder (60) and the cold displaced volume (83) of the second cylinder (62); 
a high pressure line (see lines from 35) for receiving a gas from a compressor (35) at a first pressure and supplying a first portion of the gas at a first pressure through a warm inlet valve (32) to the warm displaced volume (80) of the first stage expander (66) 10; 
a low pressure line (see lines to 35) for returning the first portion of the gas to the compressor (35) at a second pressure through a warm outlet valve (34) from the warm displaced volume (80) of the first stage expander (66), the first pressure being greater than the second pressure (per compression),
wherein the first stage expander (66) comprising a regenerator (69, 70) connecting the warm displaced volume (80) of the first stage expander (66) to the cold displaced volume (81, 82) of the first stage expander (66), wherein a portion of the first portion of the gas flows between the 15warm displaced volume (80) of the first stage expander (66) and the cold displaced volume (81, 82) of the first stage expander (66) through the regenerator (69, 70), 

wherein the first stage expander (66) has a port (opening in 60) formed at the warm end (region of 60) of the first stage expander (66) to admit the first portion of the gas to the warm displaced volume (80) of the first stage expander (66) through the warm inlet valve (32), and to return the first portion of the gas to the low pressure line (see line) from the warm displaced volume (80) of the first stage expander (66) through the warm outlet valve (34), and wherein the port (opening in 60) is in a room temperature environment (column 4, line 25; column 3, line 56-60 - fully capable of being at a warm or room temperature; and also the whole device is in a room temperature environment being in some room). 
ONeil does not explicitly teach that the cold stage expander (68’) has a cold inlet valve and a cold outlet valve at the cold end (near 83) of the cold stage expander (68’) to communicate a second portion of gas to the cold displaced volume (83) and at least one counterflow heat exchanger formed between the high pressure line and the low pressure line, wherein the counterflow heat exchanger transfers heat of the second portion of the gas flowing through the high pressure line to said cold inlet valve to the second portion of the gas flowing through the low pressure line returning to the compressor (35) from the cold stage expander (68’).  

Therefore it would have been obvious to a person of ordinary skill in the art to modify ONeil with the counterflow heat exchanger of Longsworth and the cold inlet valve and cold outlet valve of Longsworth at the cold end for the purpose of providing the ability to operate a refrigeration cycle as taught by Longsworth and provide a refrigerator with a versatile design and high efficiency and to provide a refrigerator that is small and light and has desirable power levels and can cool distributed cooling loads (para. 4-5, 8).
Note that the valves discussed above are all fully capable of being opened and closed when the displacer moves and while the displacer moves.
	In regard to claims 5, 9-10, ONeil, as modified, teaches the warm inlet and outlet valves and the cold inlet and outlet valves and therefore the valves are capable of being 
	In regard to claim 8, ONeil, as modified, teaches that the second portion of the gas from the cold outlet valve (of Longsworth) passes through a remote heat exchanger (41 - Longsworth) in contact with a load (therein) before returning to the counterflow heat exchanger (40).
In regard to claim 11, ONeil teaches that the warm inlet valve (32) and warm outlet valve (34) are disposed closer to the warm displaced volume (80) of the first stage expander (66) than the cold displaced volume (81, 82) of the first stage expander (66).
	In regard to claim 16, ONeil teaches that the warm inlet valve (32) and the warm outlet valve (93, 34) are at room temperature (fully capable thereof).  
	In regard to claim 17, ONeil, as modified, teaches that the cold stage expander (68’) has a port (opening from ONeil) at the cold end (near 83) of the cold stage expander (68’) to admit the second portion of the gas to the cold displaced volume (83) of the cold stage expander (68’) through the cold inlet valve (10 - Longsworth), and to return the 18second portion of the gas to the low pressure line from the cold displaced volume (83) of the cold stage 19expander (68’) through the cold outlet valve (11 - Longsworth).

Claims 4-11, 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bamberg (US 3802211) in view of Longsworth (US 2011/0219810).

a first stage expander (at least 61, 62, 64, 70, 15; hereafter referred to as 61’ for simplicity) having a warm end (region of 15) and a cold end (near 75 or 76), wherein the first stage expander (61) comprises:
a first cylinder (61, 62) having a warm displaced volume (15) at the warm end (region of 15) of the first stage expander (61) and a cold displaced volume (75 or 76) at the cold end (near 75 or 76) of the first stage expander (61); and 
a displacer (64, 65) reciprocating in the first cylinder (61, 62);
a cold stage expander (66, 77, 63, 72; hereafter referred to as 66’ for simplicity) comprising:
a second cylinder (63) connected to the first cylinder (61, 62) and having a cold displaced volume (77) at a cold end (near 77) of the cold stage expander (66’), wherein the first cylinder (61, 62) has a larger diameter than the second cylinder (63); and 
a piston (66) reciprocating in the second cylinder (63) between the cold displaced volume (76) of the first stage expander (61) and the cold displaced volume (77) of the cold stage expander (66’), 
wherein the cold end (near 77) of the cold stage expander (66’) produces a refrigeration temperature colder than a refrigeration temperature of the cold end (75 or 76) of the first stage expander (61’) (column 5, line 40-45), and the piston (66) of the 
a drive mechanism (20, 19) for reciprocating the displacer (64, 65) and piston (66) together between the warm displaced volume (15) of the first cylinder (61, 62) and the cold displaced volume (77) of the second cylinder (63); 
a high pressure line (see lines from 34) for receiving a gas from a compressor (34) at a first pressure and supplying a first portion of the gas at a first pressure through a warm inlet valve (36) to the warm displaced volume (15) of the first stage expander (61’) 10; 
a low pressure line (see lines to 34) for returning the first portion of the gas to the compressor (34) at a second pressure through a warm outlet valve (38) from the warm displaced volume (15) of the first stage expander (61’), the first pressure being greater than the second pressure (per compression),
wherein the first stage expander (61’) comprising a regenerator (70, 71) connecting the warm displaced volume (15) of the first stage expander (61’) to the cold displaced volume (75, 76) of the first stage expander (61’), wherein a portion of the first portion of the gas flows between the 15warm displaced volume (15) of the first stage expander (61’) and the cold displaced volume (75, 76) of the first stage expander (61’) through the regenerator (70, 71), 
wherein the warm inlet valve (36) supplies the first portion of the gas into the warm displaced volume (15), and the warm outlet valve (38) returns the first portion of the gas in the cold displaced volume (75, 76), the regenerator (70, 71), and the warm 
wherein the first stage expander (61’) has a port (openings in 61) formed at the warm end (region of 15) of the first stage expander (61’) to admit the first portion of the gas to the warm displaced volume (15) of the first stage expander (61’) through the warm inlet valve (36), and to return the first portion of the gas to the low pressure line (see line to 34) from the warm displaced volume (15) of the first stage expander (61’) through the warm outlet valve (38), and wherein the port (openings in 61) is in a room temperature environment (fully capable of being at a warm or room temperature; and also the whole device is in a room temperature environment being in some room; also cycle must reject heat to environment and the compressor is understood to be in ordinary room temperature environment). 
Bamberg (Fig. 3) does not explicitly teach the single port.  However, Bamberg (Fig. 1) shows providing a single port is well known.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Fig. 3 of Bamberg with a single port for the purpose of reducing the cost of fabricating the expander by requiring fewer ports to operate.
Bamberg does not explicitly teach that the cold stage expander (66’) has a cold inlet valve and a cold outlet valve at the cold end (near 77) of the cold stage expander (66’) to communicate a second portion of gas to the cold displaced volume (77) of the cold stage expander (66’), and at least one counterflow heat exchanger formed between the high pressure line and the low pressure line, wherein the counterflow heat exchanger transfers heat between the second portion of the gas flowing through the 
However, Longsworth clearly teaches a cold stage expander (100) having cold inlet valve (10) and cold outlet valve (11) at the cold end (9) of the cold stage expander (100) in connection with a counterflow heat exchanger (40) formed between a high pressure line (30; para. 18 - “high pressure supply line”) and a low pressure line (31; para. 18 - “low pressure return line”), wherein the counterflow heat exchanger (40) transfers heat between refrigerant flowing in the high pressure line (30) to said cold inlet valve (10) and refrigerant flowing through the low pressure line (31) returning to the compressor (compressor - fig. 1) from the cold stage expander (from portion 3 of 100); Longsworth also teaches that the valves permit a Brayton cycle to be performed and flexibly controlled to provide good performance (para. 9, 32).  Further it is noted that Longsworth teaches a warm inlet and warm outlet valves (16, 15, 17, 14) as well; and both the cold inlet valve and the cold outlet valve are fully capable of being opened and closed whenever desired structurally.
Therefore it would have been obvious to a person of ordinary skill in the art to modify the refrigeration loop (Bamberg - column 6, line 10-15) of Bamberg with the counterflow heat exchanger of Longsworth and the cold inlet valve and cold outlet valve of Longsworth at the cold end of the cold stage expander (66’) for the purpose of providing the ability to operate a refrigeration cycle as taught by Longsworth and provide a refrigerator with a versatile design and high efficiency and to provide a 
Note that the valves discussed above are all fully capable of being opened and closed when the displacer moves and while the displacer moves.
	In regard to claims 5, 9-10, Bamberg, as modified, teaches the warm inlet and outlet valves and the cold inlet and outlet valves and therefore the valves are capable of being opened and closed in at any time and in any order a user desires to obtain the performance desired.
	In regard to claims 6, Bamberg, as modified by Longsworth above, teaches that the second portion of the gas at the first pressure (high pressure) is brought into thermal contact (see 86, 87) with the cold displaced volume (75 or 76) of the first stage expander (61’).
	In regard to claim 7, Bamberg, as modified by Longsworth above, teaches that the second portion of the gas at the first pressure that has been brought into the thermal contact with the cold displaced volume (75, 76) of the first stage expander (61’) passes through a remote heat exchanger (89, 91, or see 41 of Longsworth) in contact with a load before returning to the counterflow heat exchanger (40 of Longsworth).
	In regard to claim 8, Bamberg, as modified, teaches that the second portion of the gas from the cold outlet valve (of Longsworth) passes through a remote heat exchanger (41 - Longsworth) in contact with a load (therein) before returning to the counterflow heat exchanger (40).
In regard to claim 11, Bamberg, as modified, teaches that the warm inlet valve (36) and warm outlet valve (38) are disposed closer to the warm displaced volume (15) 
	In regard to claim 14, Bamberg, as modified, teaches 1a heat 2exchanger (86, 87) disposed on (thermally on) the cold first stage displaced volume (75 or 76) of the first stage expander (61’) to cool the second portion of the gas (therein).
	In regard to claim 16, Bamberg teaches that the warm inlet valve (38) and the warm outlet valve (38) are at room temperature (fully capable thereof).  
	In regard to claim 17, Bamberg, as modified by Longsworth above, teaches that the cold stage expander (66’) has a port (opening from Longsworth) at the cold end (near 77) of the cold stage expander (66’) to admit the second portion of the gas to the cold displaced volume (77) of the cold stage expander (66’) through the cold inlet valve (10 - Longsworth), and to return the 18second portion of the gas to the low pressure line from the cold displaced volume (77) of the cold stage 19expander (66’) through the cold outlet valve (11 - Longsworth).
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered and are that the prior art does not teach the amended claims, however, this is not persuasive and the applicant is directed to the detailed rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                            


JFPIII
March 22, 2021